Citation Nr: 0008889	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a service-connected amnestic disorder, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1997.

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Honolulu, Hawaii, that granted entitlement to service 
connection for an amnestic disorder, evaluated as 10 percent 
disabling, effective from July 4, 1997.  In a February 1999 
rating decision, a 30 percent disability rating was assigned 
for this condition, effective from July 4, 1997.  The RO in 
Newark, New Jersey, currently has jurisdiction over the case.

The Board has recharacterized the issue on appeal in order to 
comply with the opinion by the United States Court of Appeals 
for Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999).


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  First, the RO received additional evidence 
subsequent to the issuance of the most recent February 1999 
supplemental statement of the case (SSOC) addressing the 
issue on appeal.  This evidence has not been considered by 
the RO.  Therefore, in accordance with 38 C.F.R. §§ 19.31 and 
19.37, the case is returned to the RO for consideration and 
the issuance of an SSOC.

Second, potentially relevant medical records have not been 
obtained by the RO.  It appears that the veteran applied for 
Social Security Administration (SSA) benefits and was treated 
by private doctors after service, including Dr. Goodyear, Dr. 
Buffenstein, and Allen C. Zechowy, M.D.  Therefore, the RO 
should obtain these records on remand.  The duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Such duty extends to 
obtaining records from other Government agencies such as the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, on VA examination in September 1997, repeat 
neuropsychological testing was suggested.  Accordingly, the 
recommended testing should be accomplished on remand.  Hyder 
v. Derwinski, 1 Vet. App. 22 (1991).  

Therefore, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those (private and VA providers) 
who have treated him for his amnestic 
disorder since his separation from active 
service.  Make the necessary arrangements 
in order to obtain all records of any 
treatment reported by the veteran that are 
not 
already in the claims file.  The Board is 
particularly interested in obtaining the 
records of treatment provided to the 
veteran at any VA facilities and from Dr. 
Goodyear, Dr. Buffenstein, and Allen C. 
Zechowy, M.D. 

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any request for private treatment 
records is not successful, the RO should 
inform the veteran and his representative 
of the negative outcome, and afford him an 
opportunity to obtain and submit the 
records, in keeping 


with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§  3.159(c)(1999).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from the SSA copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other pertinent 
records should be associated with the 
claims folder.

3.  Afford the veteran a VA mental 
disorders examination.  The examiner 
should be provided a copy of this remand 
and the veteran's entire claims folder 
and should indicate that this material 
was reviewed in its entirety.  All 
necessary tests, including 
neuropsychological testing if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner must conduct a detailed 
mental status examination.  The examiner 
should indicate the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder(s), and should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected amnestic disorder.  If the 
diagnosis for which the veteran is service 
connected (amnestic disorder) is no longer 
accurate, the examiner should state the 
correct diagnosis for the veteran's 
service-connected condition.

The examiner must also discuss the effect, 
if any, of the veteran's amnestic 
disorder, as opposed to any nonservice-
connected psychiatric or physical 
disorders, on his social and industrial 
adaptability.  If it is medically 
impossible to distinguish symptoms 
resulting from the various disorders, the 
examiner should specifically state so in 
the examination report.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
service-connected psychiatric disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of 
the score.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached. If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination report 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action. 38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 
Vet. App. 268 (1998). 



5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the 
report of the VA examination. In so 
doing, review the evidence of record at 
the time of the 1998 rating decision that 
was considered in assigning the original 
disability rating for the service-
connected disability, then consider all 
the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating for an amnestic disorder at any 
period of time since his original claim.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

- 7 -


